Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFCP2.0
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
Continuation of box 3: The amendments filed on 11/3/2021 further limit the claims to, “A method for treating a cancer selected from melanoma or metastatic melanoma in a human subject undergoing treatment for melanoma or metastatic melanoma with an anti-tumoral agent, said method comprising; of melanoma or metastatic melanoma from said human subject undergoing said treatmentadministering a combination of an inhibitor of the eIF4F complex and an anti-tumoral agent to a human subject having a Cap-OFF/Cap-ON ratio of less than 1 or continuing administration of said anti-tumoral agent to a human subject having a Cap-OFF/Cap-ON ratio greater than 1,IF4G..”  These new limitations further limit the scope of the claims and thus require further search and consideration because the claims now require additional elements not present at time of final rejection.
MPEP 714.13 states, " It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires only a cursory review by the examiner, compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection.”  
The newly amended claims require A method for treating a cancer selected from melanoma or metastatic melanoma in a human subject undergoing treatment for melanoma or metastatic melanoma with an anti-tumoral agent, said method comprising; of melanoma or metastatic melanoma from said human subject undergoing said treatmentadministering a combination of an inhibitor of the eIF4F complex and an anti-tumoral agent to a human subject having a Cap-OFF/Cap-ON ratio of less than 1 or continuing administration of said anti-tumoral agent to a human subject having a Cap-OFF/Cap-ON ratio greater than 1,IF4G..  These are new limitations that were not previously been present at the time of final rejection and thus would require a new search.  
Continuation of box 12:  
After final rejection, applicant is entitled to nothing more than cursory review unless the after-final reply merely cancels claims, adopts examiner suggestions, or removes issues for appeal. M.P.E.P. § 714.13, part II. 
The response traverses the 101 rejection in view of the amendment.  This argument has been thoroughly reviewed but is not considered persuasive in view of the non-entry of the amendment.

The response continues by asserting the prior art does not specifically teach detecting cap-on or cap-off in melanoma.  This argument has been thoroughly reviewed but is not considered persuasive as in view of the non-entry of the amendment the independent claim does not require melanoma.  However, the prior art specifically teaches or suggests the detection of cap-on and cap-off in cancer of which melanoma is a species.  
The response continues by providing the representatives interpretation of the prior art.  These are noted.  
The response concludes asserting, “The cited references only give a general teaching about the relationship between the expression levels of eIF4E and 4EBP1 and the evolution of cancers. A skilled person cannot find any concrete guidance in the cited references for the claimed treatment of melanoma or metastatic melanoma on the basis of the Cap-OFF/Cap-ON ratio from melanoma or metastatic melanoma samples obtained from a patient being treated for melanoma or metastatic melanoma. At best, a skilled person would be motivated to evaluate eIF4E and 4EBP1 levels. However, there is absolutely no teaching or suggestion in prior art to evaluate eIF4E/4EBP1 complex and eIF4E/eIF4G complex levels, let alone that the ratio between these two complexes is an indicator of resistance of melanoma.” his argument has been thoroughly reviewed but is not considered persuasive as in view of the non-entry of the amendment the independent claim does not require melanoma.  

Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-07311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/Steven Pohnert/           Primary Examiner, Art Unit 1634